



Exhibit 10(g)







1st FRANKLIN FINANCIAL CORPORATION

Director Compensation Summary Term Sheet




Compensation to be paid to the following directors, whether or not executive
officers of the Company, will be as follows:




Name of Director

Compensation

 







 

Ben F. Cheek,. III  (Vice Chairman)

$

-  *

 

Ben F. Cheek, IV  (Chairman)

$

30,000

 

A. Roger Guimond

$

30,000

 

James H. Harris, III

$

30,000

 

John G. Sample, Jr. (Audit Committee Chairman)

$

35,000

 

C. Dean Scarborough

$

30,000

 

Keith D. Watson

$

30,000

 







 

* Note:  Ben F, Cheek, III elected not to receive any Director fees.

 






